Title: From Alexander Hamilton to Nathaniel Appleton, 16 August 1792
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury Department, August 16, 1792. “I have directed the Treasurer to furnish you with draughts on the Office of Discount and Deposit at Boston for seventy six thousand Dollars, to be applied by you towards paying the interest which will become due the 30th of next month on the several species of Stock standing on your books. You will also receive from the Treasurer a further sum of seven Thousand Dollars in a Draught on the Office of Discount and Deposit afore-said for the purpose of enabling you to discharge the pensions which will become due, to the Invalids of the United States on the 4th of September next ensuing the date hereof.…”
